Citation Nr: 0702366	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-31 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for a left wrist 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from March 1998 to October 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent a VA examination in October 2002.  In 
her December 2003 notice of disagreement, the veteran 
indicated that she desired another examination.  The veteran 
was scheduled for a VA examination in March 2004, but the 
examination was cancelled because it was scheduled at the 
wrong VA medical center.  Another examination was scheduled 
for May 2004, but the veteran did not report.  The claims 
file does not contain any record indicating that the veteran 
was notified of the date of this examination, however, and 
she testified at her February 2005 hearing that she never 
received notice.  In July 2004, the veteran had a left wrist 
arthroscopy.  The Board finds that a contemporaneous 
examination is needed to determine the current severity of 
the veteran's left wrist disability.  

Accordingly, the case is REMANDED for the following action:

1. Request any private treatment records 
dating from January 2005, forward.  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of her service-connected 
left wrist disability.  The veteran should 
be provided adequate notice of the 
examination's scheduled date.  The claims 
file should be provided to the examiner 
prior to the examination and it is 
requested that the examiner indicate in 
the examination report if the veteran's 
medical records were reviewed.  Any 
appropriate X-rays or other studies should 
be performed and the interpretations 
should be associated with the claims file.  
All current manifestations of the 
veteran's left wrist disability should be 
determined and discussed, including any 
limitation of motion, neurologic defects, 
or scarring.  The reasoning that forms the 
basis of the examiner's opinions should be 
set forth.  Numerical values should be 
assigned to flexion and extension motion 
test results, and whether or not, and to 
what degree, any limitation of motion is 
due to pain should be determined.  The 
examiner should assess and discuss the 
existence and severity of any functional 
loss due to pain on motion, weakness, 
instability, incoordination, or other 
functional impairment.  The examiner 
should also describe any scar tenderness, 
ulceration, and/or adhesion, and describe 
the dimensions of all scars present. 

2.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefit sought on appeal may now be 
granted.  The RO should also consider 
whether a temporary total rating, 
38 C.F.R. § 4.30, is warranted for the 
surgery conducted in July 2004.  If the 
benefit sought on appeal remains denied, 
the appellant and representative should be 
furnished a SSOC and given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


